DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language “embodiment” line 1 and “comprising” line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 29 is objected to because of the following informalities:  in line 2 it appears “for” should be –from--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “human machine interface configured to”, “brain activity 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 – the specification sets forth a controller including a processor -240- and operating instructions -252-, a program, to perform the recited functions.  An algorithm is set forth in figures 4 and 5 however the specification does not set forth how the function of triggering line 7 and adjusting in line 13 are performed. See MPEP 2181, II, B.  Simply reciting in the specification the claimed function is not a sufficient disclosure of an algorithm which by definition must contain a sequence of steps.
Claim 24 – the specification sets forth a controller including a processor -240- and operating instructions -252-, a program, to perform the recited functions.  An algorithm is set forth in figures 4 and 5 however the specification does not set forth how the function of triggering line 8 and adjusting in line 15 are performed. See MPEP 2181, II, B.  Simply reciting in the specification the claimed function is not a sufficient disclosure of an algorithm which by definition must contain a sequence of steps.

Claim 27 – the specification does not set forth how the controller computes a therapy efficacy value using the sensed cardiac signals and the brain wave biometric data.  Paragraph [0065] sets forth performing a weighted statistical analysis of the biometric data from each sensor to compute the therapy efficacy value however the specification does not set forth how to perform the weighted statistical analysis or how such analysis is related to efficacy.
Claim 28 – the specification does not set forth how the controller computes a therapy efficacy value using the sensed cardiac signals and the brain wave biometric data.  Paragraph [0065] sets forth performing a weighted statistical analysis of the biometric data from each sensor to compute the therapy efficacy value however the specification does not set forth how to perform the weighted statistical analysis or how such analysis is related to efficacy.
Claim 29 – the specification does not provide any teaching of “the human machine interface” capable of selecting or adjusting the initial sensory stimulus.  Further no database of known stimulus that produce favorable brain wave biometric data in the past has not been set forth.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 – the meets and bounds of the claim is indefinite because the “controller…configured to” is interpreted under 112 6th paragraph and because the description does not set forth how the function of triggering and adjusting is performed.  It is impossible for the examiner to determine the meets and bounds of the claim including the functional equivalents as defined under 112 6th paragraph.  See MPEP 2181, II, B.

Claim 24 – the meets and bounds of the claim is indefinite because the “controller…configured to” is interpreted under 112 6th paragraph and because the description does not set forth how the function of triggering and dynamically adjusting is performed it is impossible for the examiner to determine the meets and bounds of the claim including the functional equivalents as defined under 112 6th paragraph.  See MPEP 2181, II, B.

Claim 25 - the meets and bounds of the claim is indefinite because the “controller…configured to” is interpreted under 112 6th paragraph and because the 

Claim 27 - the meets and bounds of the claim is indefinite because the “controller…configured to” is interpreted under 112 6th paragraph and because the description does not set forth how the controller, computes a therapy efficacy. It is impossible for the examiner to determine the meets and bounds of the claim including the functional equivalents as defined under 112 6th paragraph.  See MPEP 2181, II, B.

Claim 28 - the meets and bounds of the claim is indefinite because the “controller…configured to” is interpreted under 112 6th paragraph and because the description does not set forth how the controller, computes a therapy efficacy. It is impossible for the examiner to determine the meets and bounds of the claim including the functional equivalents as defined under 112 6th paragraph.  See MPEP 2181, II, B.

Claim 29 – the meets and bounds of the claim is indefinite because the “human machine interface” with a function of “adjusts” and “selects” is interpreted under 112 6th paragraph and because the description does not set forth how the human machine interface adjusts the initial sensory stimulus or selecting stimulus as set forth. It is impossible for the examiner to determine the meets and bounds of the claim including the functional equivalents as defined under 112 6th paragraph.  See MPEP 2181, II, B.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-24, 26 and 30-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullins et al(2017/0086695, hereinafter Mullins).
Claim 17 – Mullins teaches an electronic device including: a human machine interface -102- configured to provide a sensory stimulus to a user; a brain activity sensor -114-  configured to sense brain waves, [0054] of the user and generate brain wave biometric data [0057]; a controller -208- communicatively coupled to the human machine interface -102-and the brain activity sensor -114-, the controller configured to: trigger an initial sensory stimulus from the human machine interface to the user, the displayed virtual object set forth in paragraph [0055]; receive the brain wave biometric 
Claim 18 - the controller -208- inherently triggers the display of the virtual image as described in paragraph [0055] is configured to trigger the initial sensory stimulus including a video stimulus the virtual object displayed  and an audio stimulus along with sounds or music as set forth in paragraphs [0097] and [0103].
Claim 19 – Mullins teaches the initial sensory stimulus is based on social media associated with the user, as set forth in [0097].

Claim 21 - the sensory stimulus adjustment criterion is a nonoccurrence of alpha brain waves sensed in the user, as set forth in paragraph [0085], the nonoccurance of alpha waves would trigger an adjustment.
Claim 22 - wherein the human machine interface -102- includes a headset, smart helmet or visor as set forth in paragraph [0053] to output the initial sensory stimulus and inertial sensors, such as the orientation sensor set forth in paragraph [0054] to track user movement and orientation, a gyroscope is an inertial sensor.
Claim 23 - the sensory stimulus adjustment criterion is met when alpha wave brain biometric data indicates a decreased occurrence of alpha waves generated by the user as compared to a favorable, stored alpha wave biometric data, the alpha waves are compared to stored data in the cascade buffer, see figure 5 and paragraphs [0074] and [0075].
Claim 24 – Mullins teaches an electronic device including: a human machine interface -102- configured to provide a sensory stimulus to a user; a brain activity sensor -114- configured to sense brain waves of the user paragraph [0054]and generate brain wave biometric data, paragraph [0057]; a controller -208-communicatively coupled to the human machine interface -102- and the brain activity sensor -114-, the controller configured to: store a biometric baseline for the user, stored in buffer -306-; trigger an initial sensory stimulus from the human machine interface to the user based at least in part on the biometric baseline for the user, the color of the 
Claim 26 – Mullins teaches the controller communicatively is further coupled to one or more physiological sensors -202- connected to the user and adapted to sense cardiac signals in the user, ecg(electrocardiography, as set forth in paragraph [0054].
Claim 30 - the sensory stimulus adjustment criterion is a nonoccurrence of alpha brain waves sensed in the user, as set forth in paragraph [0085] the nonoccurance of alpha waves would trigger an adjustment.
Claim 31 - the sensory stimulus adjustment criterion is met when alpha wave brain biometric data indicates a decreased occurrence of alpha waves generated by the user as compared to a favorable, stored alpha wave biometric data, the alpha waves 
Claim 32 - wherein the favorable, stored alpha wave biometric data is associated with the user, the data stored in the buffer -36- is associated with the user.
Claim 33 – Mullins teaches the brain wave biometric data is based on sensed signals in a frequency between 7 hertz to 12 hertz, the frequency of alpha wave, see applicant’s specification paragraph [0005] and Mullins teaches using sensed alpha waves, see figure 5.
Claim 34 – Mullins teaches using beta and alpha wave biometric data not based on delta waves or theta waves of the user, see paragraph [0085].
Claim 35 – Mullins teaches the brain activity sensor configured to sense low amplitude electrical signal in the user, EEG electrodes as set forth in paragraph [0072] measuring the same signals measured by the applicant.
Claim 36 - the sensory stimulus adjustment criterion is a nonoccurrence of alpha brain waves sensed in the user, as set forth in paragraph [0085], the nonoccurance of alpha waves would trigger an adjustment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent publication 2009/0156887 teaches a system for perceiving and relaxing emotions but does not set forth EEG sensors.  US Patent document 2015/0071600 teaches a system for controlling video segments with measured brain signals but does not teach determining an adjustment criterion as .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791